Exhibit 99.1 FOR IMMEDIATE RELEASE Media Contacts: Marina Norville, marina.h.norville@aexp.com, +1.212.640.2832 Mike O’Neill, mike.o’neill@aexp.com, +1.212.640.5951 Investors/Analysts Contacts: Ken Paukowits, ken.f.paukowits@aexp.com , +1.212.640.6348 Rick Petrino, richard.petrino@aexp.com, +1.212.640.5574 AMERICAN EXPRESS SECOND QUARTER EPS FROM CONTINUING OPERATIONS UP 7% TO $1.15 REVENUES, CARDMEMBER SPENDING AND LOAN PORTFOLIO GROW AS CREDIT QUALITY REMAINS EXCELLENT (Millions, except per share amounts) QuartersEnded June30, Percentage Inc/(Dec) SixMonthsEnded June30, Percentage Inc/(Dec) Total Revenues Net of Interest Expense $ $ 5
